COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JOSE L. ALDANA,                                              No. 08-13-00243-CR
                                               §
                        Appellant,                                Appeal from
                                               §
 v.                                                           396th District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                        Appellee.                               (TC # 1333327R)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgments of conviction for Counts Four and Five delete

the $3,000 fine reflected in each. The $3,000 fine for Count Three remains in place. We reform

the judgment of conviction for Count Three to delete from the Bill of Cost the following

statement: “Any amounts reflected above that are unpaid at the time of parole shall be paid as a

condition of parole.” We affirm the judgments as modified. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.